Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-3-2007

USA v. Concepcion
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1343




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Concepcion" (2007). 2007 Decisions. Paper 626.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/626


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 06-1343

                           UNITED STATES OF AMERICA
                                       v.
                              ALEXIS CONCEPCION,
                                                   Appellant

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (Crim. No. 02-cr-00488)
                           Honorable Ronald L. Buckwalter

                                Submitted April 19, 2007

            Before: MCKEE, AMBRO, Circuit Judges, and MICHEL,* Judge

                               ______________________

                                      OPINION
                               ______________________

MCKEE, Circuit Judge

       Alexis Concepcion appeals the sentence that was imposed after he pled guilty to

one count of possession of a firearm in furtherance of a drug trafficking crime, one count

of possession of cocaine base with intent to distribute, and possessing a firearm and

ammunition illegally as a convicted felon. For the reasons that follow we will affirm.




       *
        Honorable Paul R. Michel, Chief Judge, United States Court of Appeals for the
Federal Circuit, sitting by designation.

                                             1
       Inasmuch as we write only for the parties who are familiar with this case, we need

not elaborate the historical or procedural background. Although the defendant argues

that the district court gave undue weight to the sentencing guidelines and thereby mis-

applied 18 U.S.C. § 3553(a) in determining an appropriate sentence, it is clear from our

review of the sentencing transcript that that argument is without merit. The court

meticulously “walked through” the various considerations set forth under § 3553(a),

specifically considering and explaining the need for deterrence, the nature and

circumstances of the offense, the history and chacteristics of the defendant (including his

age, family life, limited education and drug use), the importance of reflecting the

seriousness of the offense, and promoting respect for law while providing a just

punishment, and the need to protect the public. See App. 9-12. In doing this, the court

specifically mentioned the defendant’s “sad” absence of family life and the complications

of the drug usage of many persons around him as well as his own drug involvement. Id.

       Although we have explained that sentencing court need not repeat verbatim each

and every sentencing factor under § 3553(a) to comply with the ruling in United States v.

Booker, 543 U.S. 220 (2005), see United States v.Cooper, 437 F.3d 324 (3d Cir. 2006),

the court here specifically mentioned each sentencing consideration and explained how it

factored into fashioning an appropriate sentence. The resulting sentence was reasonable

and the court did not afford the sentencing guidelines greater prominence than was

appropriate under our case law. See Cooper, Id. In fact, it is difficult to imagine a more



                                             2
meticulous explanation of how the § 3553(a) factors result in a sentence, and the

defendant’s arguments to the contrary approach frivolity.

      For the reasons set forth above, the judgment of sentence imposed on January 18,

2006 is hereby affirmed.




                                            3